Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Pharma-Bio Serv, Inc. (the "Company") on Form 10-Q for the period ending January 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Elizabeth Plaza, Chairman of the Board of Directors and Principal Executive Officer of the Company, and Pedro J. Lasanta, Chief Financial Officerof the Company, each certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: March 17, 2014 /s/ Elizabeth Plaza /s/ Pedro J. Lasanta Elizabeth Plaza Pedro J. Lasanta Chairman of the Board of Directors (principal executive officer) Chief Financial Officer (principal financial and accounting officer)
